IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

PARREN E. GREENE *
Plaintiff,
V. * CIVIL ACTION NO. JKB-l 7-1 752

KEVIN KAMENETZ, Baltimore Counly *
Executive,'

DEBORAH RICI-IARDSON, Director of *
Baltfmore Counly Dept. ofCorrectz`ons,

COR_RECTIONAL OFFICER SHAKIARA *

BLACK,2
coRRECTIoNAL oFFIcER soTERlA *
LoMAX,
BALTIMORE coUNTY DEPT. oF *
CoRRECTioNs
Defendants. *
MEMORANDUM oPINIoN

 

Parren E. Greene filed this Complaint during the time he Was confined at the Baltimore

Ccunty Detention Center as a pretrial detainee,3 alleging that Officers Shakiara Black and Soteria

 

l Former Baltimore County Executive Keven Kamenetz Was dismissed by Order dated
December 4, 2017. ECF No. 7 at l.

2 The Clerk shall amend the docket to reflect the full spelling of the names of Officers Shakiara
Black and Soteria Lomax.

3 “[A] court may properly take judicial notice of ‘rnatters of public record’ and other information
that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.”’ Goldfarb v. Mayor &
Cz'ty\Council of Baltfmore, 791 F.3d 500, 508 (4th Cir. 2015); see Fed. R. Evid. 201(b)(2)
(stating that a “court may judicially notice a fact that is not subject to reasonable dispute because
it . . . can be accurately and readily determined from sources Whose accuracy cannot reasonably
be questioned”); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007),'
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011); th'lips v. Pz`tt Coum‘y
Mem 7 Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In particular, pursuant to Fed. R. Eyid. 201, a
court may take judicial notice of an adjudicative fact if it is “not subject to reasonable dispute,”
in that it “(l) is generally known Within the trial court’s territorial jurisdiction; or (2) can be
accurately and readily determined from sources whose accuracy carmot reasonably be
questioned.” This Court Will take judicial notice of facts from the State docket, which can be

Lomax each violated his Due Process and Equal Protection rights by conducting three separate
disciplinary hearings that were not fair or impartial and resulted in sanctions requiring him to
spend more than six months in restrictive housing. Compl., ECF No. l;4 Amended Compl., ECF
No. 5; Suppl.,Compl., ECF No. lO.5 Defendant Baltimore County Department of Corrections
(“BCDC”), filed a Motion to Dismiss. ECF ll. Thereafter, BCDC Director Deborah Richardson
and Officers Black and Lomax filed a Motion to Dismiss or, in the Alternative, Motion for
summary Judgmenr. ECF 15.6

The case is briefed and ready for disposition No hearing is necessary to resolve the
issues. See Local Rule 105.6 (D. l\/ld. 2018). For reasons to follow, Defendant BCDC shall be
dismissed from this case and summary judgment shall be entered in favor of Defendants
Richardson, Blacl_<, and Lomax.

FACTUAL. BACKGROUND

Greene alleges the BCDC disciplinary procedure is unfair because hearing officers are

chosen from among the ranks of line officers and the procedure does not comply with the Code

of Maryland (COMAR), because it subjects detainees to disciplinary proceedings in front of a

 

viewed electronically at
http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseld=OBKl 6006330&loc=55
&detailLoc=K, and reveal that Greene was charged with armed robbery and related changes in
November 2016, pleaded guilty to armed robbery on September 26, 2018, and is scheduled for
sentencing on January 4, 2019.

4 Pagination in this Memorandum Opinion reflects that assigned by the Court’s electronic docket.
5 None of these pleadings is verified

6 Consonant with the dictates of Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Greene was
notified in writing on April l9, 2018, and May 21, 2018, that Defendants’ motions had been filed
and Greene was entitled to file an opposition With supporting materials ECF Nos. 13, 16.
Greene has opted not to respond.

 

hearing officer who is not a “detached or neutral magistrate.” ECF No. l at 2. Greene seeks
money damages and an immediate return to general population housing. Id. at 3.

The uncontroverted facts that give rise to this lawsuit follow. ln the early morning hours
of February 18, 20l7, Officer J. Jones observed Greene assaulting detainee Williams. Jones
wrote an incident report and charged Greene with assault and for fighting/excessive horseplay.
ECF No. 15-5 at 1-2. Greene acknowledged receipt of the charges placed against him by his
signature Id. at 2. On February 22, 2017, Officer Black conducted a disciplinary hearing for
Greene regarding the incident Greene refused to appear for the hearing Id. Black, who was
not involved in the incident, entered a not guilty plea on Greene’s behalf. Id.; Black Aff., ECF
No. 15-2, 1111 11, 16. Black found Greene guilty of assaulting an inmate and not guilty of
fighting/excessive horseplay based on Jones’s incident report and imposed sanctions of 30 days
of restrictive housing consecutive to restrictive housing sanctions imposed for previous
misconduct

Undeterred after receiving a disciplinary action for misconduct, Greene chose to interfere
with an inmate count taking place on June 2, 2017. When warned by Sergeant Amaefule that
Greene would be charged for non-compliance, Greene told Amaefule that “he (Mr. Greene)
Would fuck him (Sergeant Amaefi.lle) up.” Amaefule and Officer Warren wrote an incident
report charging Greene with interfering with correctional staff, threatening bodily harm, failing
to obey the order of a correctional officer, and failing to cooperate with the count or lock-in.
lE`,CF No. 15-7 at l. Greene refused to acknowledge receiving the charges. Id. at l. On June 5,
2017, Lomax commenced a disciplinary hearing, which Greene refused to attend. Id. at 2.
Lomax, who was not involved in the incident, entered a not guilty plea for Mr. Greene and

proceeded with the hearing. ECF No. 15-3, Lomax Aff., jlj[ ll, 16. Officer Lomax reviewed

 

the statements and observations recorded by Officer Warren and Sergeant Amaefule in lncident
Log No. 346014 and found them to be credible. Lomax Aff. 11 17. Based on statements of the
officers and Greene’s prior admission that he refused to obey because he had not received
toenail clippers the day before, Lomax found Greene guilty of all charges and imposed 25
days of restrictive housing to run consecutive to prior restrictive housing imposed on
Greene. Id., 1[1{ 18-20.

Greene incurred a third disciplinary notice based on an incident report when on June ll,
2017, Officer Harrell observed Greene and fellow inmate Fisher fighting and wrote an incident
report charging Greene with assault on another inmate, failure to obey the order of a
correctional officer, and fighting/excessive horseplay. ECF No. 15-8 at l. Greene
acknowledged receiving the charges by his signature on June ll, 2017 (id. at 2), and on
June 13, 2017 requested a postponement of his disciplinary hearing to identify and summon an
inmate witness whose name he could not remember. Id. The request was granted and on
June 14, 2017, Lomax commenced a hearing Greene was present and pleaded guilty to fighting
or excessive horseplay and not guilty to the other charges ECF No. 15-3, Lomax Aff`., 11 25.
Greene defended his actions by stating that “[t]o assault someone is when they don’t fight back.
As far as failure to obey, no lights were flickered that we could see in the cell. I can’t assault
anyone who was fighting back. All she [Harrell] saw was him running out the cell.” ECF
No. 15-8 at 2. Greene submitted written questions for the witness, later identified as inmate
Dargan, whom he had requested to testify as a witness at the hearing ECF No. 15-9. Out of
Greene’s presence, Lomax asked Dargan written questions proposed by Greene. Dargan stated
that the fight between Greene and Pisher began in a cell out of Harrell’s view and that Harrell did

not flick the lights. ECF No. 15-9. Lomax then reviewed the incident log, determined Harrell’s

 

 

statements credible, reviewed Greene’s admission and Dargan’s testimony, and found Green not guilty
of assaulting an inmate, but guilty of failing to obey an order and fighting/excessive horseplay. ECF
N'o. 15-9; ECF No. 15-3, Lomax Af`f`., 1[11 28, 30. Lomax imposed 30 days of restrictive housing to run
consecutive with prior disciplinary actions imposed on Greene. ECF No. 15-8 at 2.

Defendants note that the Code of Maryland Regulations (COMAR) for State detention
facilities does not require that a hearing officer be detached or neutral from the facility.7
Defendants further state that BCDC’s disciplinary procedure does not forbid a hearing officer
employed by the facility to conduct a disciplinary hearing.g j

STANDARD OF REVIEW

In reviewing the Complaint subject to a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6), the Court accepts all well-pleaded allegations of the Complaint as true
and construes the facts and reasonable inferences derived therefrom in the light most favorable to
the plaintiff Venkatraman v. REI .Sj)S., Inc., 417 P.3d 418, 420 (4th Cir. 2005) (citing Mylan
Labs.. Inc. v. Matkarif 7 F.3d 1130, 1134 (4th Cir. 1993)); ]barra v. United States, 120 F.3d 472,

473 (4th Cir. 1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short

 

7 COMAR 12.02.27.07(H)(l) provides that the warden, or a designee, may designate facility
staff to act as a hearing officer. The regulation further states:

(2) A facility hearing officer conducting a hearing shall be empowered with the
duties and responsibilities of a hearing officer as enumerated by this chapter.
(a) The facility hearing officer may conduct a hearing in the absence of a
hearing officer or when a hearing officer is conducting facility hearings.
(b) The facility hearing officer shall conduct a hearing in accordance with
the procedures of this chapter.

The hearing officer may determine whether the inmate has committed the rule violation and the
sanctions to be imposed, COMAR 12.02.27.07.]3(4), and is defined as an “impartial, non-
advocate, fact-finder who presides over a hearing.” COMAR 12.02.27.02(18).

8 Defendants provide a relevant section of the Inmate Rules and Regulations Handbook stating
that hearings are conducted by “impartial Disciplinary Hearing Officers.” ECF No. 15-10 at 35.

5

 

and plain statement of the claim showing that the pleader is entitled to relief.” Ml`gdal v. Rowe
Prfce~Fleming Int’l Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema
N.A., 534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified
pleading standard” of Rule 8(a)).

The Supreme Court of the United States has explained that a “plaintiff’ s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and
a forrnulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). Nonetheless, the complaint does
not need “detailed factual allegations” to survive a motion to dismiss Id. at 555. lnstead, “once
a claim has been stated adequately, it may be supported by showing any set of facts consistent
with the allegations in the complaint.” Id. at 563. To survive a motion to dismiss, “a complaint
must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcrofr v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at
570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678.l

The Court is mindful that Greene is self-represented and the submissions of a pro se
litigant must be construed liberally. See Carter v. Fleming, 879 F.3d, 32, 137 (4th Cir. 2018);
Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009). Nevertheless, “where the well-pleaded facts
do not permit the court to infer more than the mere possibility of misconduct, the complaint has
alleged _but it has not ‘show[n]’ _‘that the pleader is entitled to relief.”’ Iqbi:ll, 556 U.S. at

679 (quoung rea R. Civ. P. s(a)(z)).

 

Once a claim has been stated adequately, it may be supported by showing any set of facts
consistent with the allegations in the complaint.” Twombly, 550 U.S. at 563, citing Sanjtian v.
Am. Bd. of Psychz`atry and Neurology, Inc., 40 F.3d, 247, 251 (7th Cir. 1994) (once a claim for
relief has been stated, a plaintiff “receives the benefit of imagination, so long as the hypotheses
are consistent with the complaint”).

BCDC’s motion is styled as a motion to dismiss and will be examined solely within this
context The Motion submitted by Defendants Richardson, Black, and Lomax is styled as a
`motion to dismiss under Rule 12(b)(6) or, in the alternative, for summary judgment under
Rule 56. A motion styled in this manner implicates the court’s discretion under Rule 12(d) of the
Federal Rules of Civil Procedure. See Kensirzgton Vol. Fz`re Dept., Irrc. v. Montgomery Cty., 788
F. Supp. 2d 431, 436-37 (D. Md. 2011). Ordinarily, a court “is not to consider matters outside
the pleadings or resolve factual disputes when ruling on a motion to dismiss.” Bosiger v. U.S.
Airways, Inc., 510 F.3d `442, 450 (2007). However, under Rule 12(b)(6), a court, in its
discretion, may consider matters outside of the pleadings, pursuant to Rule l2(d). If the court
does so, “the motion must be treated as one for summary judgment under Rule 56,” and “[a]ll
parties must be given a reasonable opportunity to present all the material that is pertinent to the
motion.” Fed. R. Civ. P. 12(d). When the movant expressly captions its motion “in the
alternative” as one for summary judgment and submits matters outside the pleadings for the
Court’s consideration, the parties are deemed to be on notice that conversion under Rule 12(d)
may occur; the Court “does not have an obligation to notify parties of the obvious.” Laughlin v.
Merm. trash Aaporrs Au}h_, 149 F.sd 253, 261 (4rh Cir. 1998).

In contrast, the Court may not convert a motion to dismiss to one for summaryjudgment

sua sponte, unless it gives notice to the parties that it will do so. See Laughlin, 149 F.3d at 261

 

 

(stating that a district court “clearly. has an obligation to notify parties regarding any court-
instituted changes” in the posture of a motion, including conversion under Rule 12(d)); Finley
Lines Joz`m‘ Protective Bd. Unit 200 v. Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997) (“[A]
Rule 12(b)(6) motion to dismiss supported by extraneous materials cannot be regarded as one for
summary judgment until the district court acts to convert the motion by indicating that it will not
exclude from its consideration of the motion the supporting extraneous materials.”); see also
Fisher v. Md. Dept. of Pub. Safeiy & Corr. Servs., Civ. No. JFM-10-0206, 2010 WL 2732334, at
"‘3, 2010 U.S. Dist. LEXIS 68772, at *8-10 (D. Md. July 8, 2010).

A district judge has “complete discretion to determine whether or not to accept the
submission of any material beyond the pleadings that is offered in conjunction with a Rule
12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not
consider it.” 5C WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1366, at
159 (3d ed. 2004, 2011 Supp.). This discretion “should be exercised with great caution and
attention to the paities’ procedural rights.i’ Id. at 149. 111 general, courts are guided by whether
consideration of extraneous material “is likely to facilitate the disposition of the action,” and
“whether discovery prior to the utilization of the summary judgment procedure” is necessary Id.
at 165-67.

Ordinarily, summary judgment is inappropriate “where the parties have not had an
opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637
F.3d 435, 448-49 (2011). However, “the party opposing summary judgment ‘cannot complain
that summary judgment was granted without discovery unless that party had made an attempt to
oppose the motion on the grounds that more time was needed for discovery.”’ Harrods Ltd. v.

Sixty Im‘emet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

 

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that l
discovery is needed, the non-movant typically must file an affidavit or declaration pursuant to
Rule 56(d) (fonnerly Rule 56(f)), explaining why, “for specified reasons, it cannot present facts
essential to justify its opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods,
302 F.3d at 244-45 (discussing affidavit requirement of former Rule 56(f)). Notably,
“‘Rule 56(d) affidavits cannot simply demand discovery for the sake of discovery.”’ Hamilton v.
Mayor & City Council of Baltimore, 807 F. Supp. 2d 331, 342 (D. Md. 2011) (quoting Young v.
UPS, Civ. No. DKC-08-2586, 2011 WL 665321, at *20, 2011 U.S. Dist. LEXIS 14266, at *62
(D. Md. Feb. 14, 2011)). “Rather, to justify a denial of summary judgment on the grounds that
additional discovery is necessary, the facts identified in a Rule 56 affidavit must be ‘essential to
[the] opposition.”’ Scott v. Nuvell Fz'n. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011)
(alteration in original) (citation omitted). A non-moving party’s Rule 56(d) request for
additional discovery is properly denied “where the additional evidence sought for discovery
would not have by itself created a genuine issue of material fact sufficient to defeat summary
judgmen .” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see
Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aj’d, 266 F. App’x. 274 (4th
Cir.), cert denied, 555 U.S. 885 (2008).

If a non-moving party believes that further discovery is necessary before consideration of
summary judgment the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure
to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for
discovery was inadequate.”’ Harrods, 302 F.3d at 244 (citations omitted). But, the non-moving

party’s failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment

¢f»€

ruling that is obviously premature. Although the Fourth Circuit has placed great weight’” on

 

the Rule 56(d) affidavit, and has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and
the‘ need for additional discovery in a memorandum of law in opposition to a motion for

339

summary judgment is not an adequate substitute for [an] affidavit, the appellate court has “not
always insisted” on a Rule 56(d) affidavit Id. (internal citations omitted). According to the
Fourth Circuit, failure to file an affidavit may be excused “if the nonmoving party has adequately
informed the district court that the motion is premature and that more discovery is necessary and
the “nonmoving party’s objections before the district court “served as the functional equivalent
of an affidavit.” Icl. at 244-45 (intemal citations omitted).

Greene has not filed an affidavit under Rule 56(d), nor has he objected to Defendants’
dispositive motion. Given this failure, the Court is satisfied that it is appropriate to address the
motion submitted by the individual Defendants as one for summary judgment Summary
judgment is governed by Rule 56(a), which provides in part:

The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.

The Supreme Court has clarified that this does not mean that any factual dispute will
defeat the motion: By its very terms, this standard provides that the mere existence of some
alleged factual dispute between the parties will not defeat an otherwise properly supported
motion for summary judgment; the requirement is that there be no genuine issue of material fact.
Anclerson v. Liberly Lobby, Inc., 477 U. S. 242, 247-48 (1986) (emphasis in original). The party
opposing a properly supported motion for summary judgment “may not rest upon the mere
allegations or denials of [his] pleadings,” but rather must “set forth specific facts showing that

there is a genuine issue for trial.” Bouchar v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting former Fed. R. Civ. P. 56(e)). The court

10

 

should “view the evidence in the light most favorable to . . . the nonmovant, and draw all
inferences in her favor without weighing the evidence or assessing the witnesses’ credibility.”
Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). Because _
Greene is self-represented, his submissions are liberally construed See Ericlcron v. Pardus, 551
U.S. 89, 94 (2007). 'But, the court must also abide by the “‘affirmative obligation of the trial
judge to prevent factually unsupported claims and defenses from proceeding to trial.”’ Bouchat,
346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratr, 999 F.2d 774, 778-
79 (4th Cir. 1993), and citing Celotex Corporation v_ Catrert, 477 U.S. 317, 323-24 (1986)).
DISCUSSION

Defendant BCDC argues that it is not a legal entity amenable to suit. Defendants
Richardson, Black, and Lomax contend that Greene’s disciplinary hearings comported with due
process and equal protection.

I. Claims Against BCDC

BCDC argues that it is not a legal entity subject to suit in its own name. Substantive state
law determines whether an entity possesses the legal capacity tolbe sued. See Chrysler Credir
Corp. v. Superior Dodge, Inc., 538 F.2d 616, 617-18 (4th Cir. 1976). BCDC is a department
within Baltimore County’s administrative structure and consequently not subject to suit in its
own name. See Farmer v. Baltimore Cty. Dep ’r ofCorrs., Civil Case Nos. CCB-11-2126, CCB-
11-2143, 2012 WL 3155650 *3 (D. Md. luly 31, 2012); Cty. Councilfor Montgome:j) County v.
Supervisor of Assessments of Montgomery Coumy, 274 Md. 116, 123, 332 A.2d 897 (1975)
(“County Council” is not a separate legal entity that can sue or be sued); Ashburn v. Arme

Artmdel Coumj), 306 Md. 617, 620, 510 A.2d 1078 (1986) (observing that the circuit court found

11

 

“Anne Arundel County Police Department was not a separate legal entity” subject to suit).
Therefore, the Court will grant BCDC’s motion to dismiss (ECF No. 11).

II. Claims Against Director Richardson and Officers Black and Lomax

The Motion to Dismiss or, in the Altemative, for Summary Judgment was filed with
Supporting evidence including affidavits from Defendants Black and Lomax, the Baltimore
County Department of Corrections lnstitutional Operations Disciplinary Process manual, the
Guidelines for lnmate Disciplinary Procedure, the lnmate and Regulations Handbool<, the reports
relevant to Greene’s three disciplinary hearings, and relevant portions of COMAR. ECF No. 15-
2 through ECF No. 15-12.

Defendants argue that Greene was provided the level of due process and equal protection
to be afforded a pretrial detainee Black and Lomax assert they completed additional training
relevant to their service as hearing officers and state that neither was involved in the events that
resulted in the rules violation charges placed against Greene. ECF No. 15-2, Black Aff’d, ‘|1‘|1 8-
ll; ECF No. 15-3, Lomax Aff’d, 1111 8-11, 23-25. They maintain that Director Richardson is
authorized by COMAR 12.02.27.07H (l) to appoint a disciplinary hearing officer (the warden, or
a designee, may designate facility staff to act as a hearing officer), and they were chosen.
Defendants note there is no prohibition against hearing officers being employees of the facility
and suggest that COMAR seems to anticipate that facility staff may serve as hearing officers.
ECF No. 15-11 at 4.

On two of the three occasions relevant here, Greene refused to participate in his

hearings9 ECF No. 15-5 at 2; ECF No. 15-7 at 2. On another occasion, Greene pleaded guilty

 

9 The Court notes that the BCDC lnmate Rules and Procedures Handbook states, “lnmates

charged will be present, unless the inmate presents a threat to security.” ECF 15-10 at 2, § C.2.
The circumstances surrounding Greene’s refusal to attend the hearings or whether his refusal to

12

 

to one count of misconduct ECF No. 15-8 at 2. Each time, the hearing officer prepared written
findings holding Greene responsible for misconduct and recommended his placement on
restricted housing. While inmates on restrictive housing have various privileges such as access
to the telephone, television, general visitation, group recreation, commissary, and program
participation curtailed or suspended (ECF No. 15-10 at 2, 11A.4; ECF No. 15-10 at 2, 11 F), record
evidence shows that constitutionally protected rights such as access to the courts, legal material,
and legal counsel are not denied to those held on restrictive housing. ECF No. 15-10 at 2, 11E.
A. Equal Protection Claim

The Equal Protection Clause is “essentially a direction that all persons similarly situated
should be treated alike.” Cin of Cleburne, Tex. v. Cleburne Ll`ving Cem‘er, 473 U.S. 432, 439
(1985). To succeed on an equal protection claim, a petitioner “must first demonstrate that he has
been treated differently from others with whom he is similarly situated and that the unequal
treatment was the result of intentional or purposeful discrimination.” Morrison v. Garraghly,
239 F.3d 648, 654 (4th Cir. 2001); see also Washington v. Davis, 426 U.S. 229, 239-42 (1976);
Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002). Greene provides no factual predicate to
support an equal protection claim. Specifically, he does not allege, much less show that he was
treated differently from other similarly-situated inmates I-Ie has not identified any inmate found
guilty of similar facility rule offenses who was sanctioned differently. Nowhere does Greene
allege or demonstrate purposeful disparate treatment resulting from an impermissible
discriminatory animus. The Complaint contains insufficient facts to state a plausible equal

protection claim to survive a motion to dismiss. Accordingly, this claim will be dismissed

 

sign for receipt of the hearing officers’ written findings are not in the record. Greene, however,
provides no Complaint allegation or other evidence suggesting that his absence from the hearings
was attributable to misconduct on the part of corrections staff, nor does he suggest that he was
denied written findings of the hearing officers.

13

A. Due Process

Because pretrial detainees have not been convicted of the crimes with which they are
charged, they retain a liberty interest in freedom from “punishment,” even While they are
detained to ensure their presence at trial. Dilworth v. Adams, 841 F.3d 246, 251 (4th. Cir. 2016)
(quoting Bell v. Woljish, 441 U.S. 520, 535-37 (1979)). Though “[l]oss of freedom of choice and
privacy are inherent incidents” of pretrial detention, discrete “punitive measures” imposed during
pretrial detention intrude on a protected liberty interest Dilworth 841 F.3d at 251 (citing Bell,
441 U.S. 537); Surprenant v. Rivas, 424 F.3d 5, 17 (1 st Cir. 2005) (“Pretrial detainees, unlike
convicts, have a liberty interest in avoiding punishment[.]”); Martin v. Gentile, 849 F.2d 863,

§

870 (4th Cir. 1988) (finding pretrial detainees are protected with respect to ‘ gny form of
‘punishment”’).

In Dilworth, the United States Court of Appeals for the Fourth Circuit held that a pretrial
detainee was entitled to procedural due process before being Subjected to disciplinary
segregation as punishment for two disciplinary infractions 841 F.3d at 251. Dilworth spent 85
days in disciplinary segregation and “was not afforded-a hearing in connection with either of his
placements in disciplinary segregation.” Id. at 248. The Fourth Circuit emphasized that
Dilworth had not been convicted of a crime when he was segregated Id. Further, the Fourth
Circuit determined that Dilwolrth’s placement in disciplinary segregation implicated a protected
liberty interest and Warranted procedural Safeguards. Id. at 251. ,

As the Fourth Circuit explained in Dilworth? 841 F.3d at 253, the elements of due process
in prison disciplinary proceedings were established by the Supreme Court in Wolj“v. McDomtell,

418 U.S. 539, 566 (1974). 1n Wol]f the Supreme Court recognized the need to balance inrnates’

due process interests with the legitimate security concerns and goals of the correctional

14

 

institution Dilworth, 841 U.S. 253 (quoting Wolj€ 418 U.S at 556-63). Wol]jr requires that
inmates be provided the opportunity for a hearing at which they may call Witnesses and present
evidence unless to do so “would present an undue hazard.” Woljj§ 418 U.S. 557-58. An inmate
also is entitled to written notice of the alleged disciplinary violation at least 24 hours before the
hearing and, after the hearing, to a written statement describing the reasons for the disciplinary
action taken. Id. at 563-65.
l Greene has failed to show a violation of due process attributable to the actions taken by
Director Richardson in selecting Officers Black and Lomax to act as hearing officers. Arguably,
the three incidents that resulted in Greene’s placement on restrictive housing constituted actions
that triggered the due process protections set forth in Dilworth. Greene failed, however, to
provide an opposition response or delineate facts in his Complaint sufficient to show how his due
process rights under Dilworth were violated with regard to the manner in which the hearings
were conducted and the findings were presented to him. Greene received certain protections by
dint of state law, BCDC disciplinary procedure directives, and the lnmate Handbook, which are
in accord with Bell and Dilworth. Nothing more is constitutionally required

Defendant Baltimore County Department of Corrections is dismissed Defendants

Richardson, Black, and Lomax are entitled to summary judgment A separate Order follows.

para /a[/e[/a GW%/ZN/@ `

J ames K. Bredar
Chief ludge

15

